Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 1 of 14 PageID 628




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 ISABEL HERNANDEZ,

             Plaintiff,

 v.                                                   No: 8:20-cv-873-WFJ-TGW

OLIPHANT FINANCIAL, LLC, and
ACCELERATED INVENTORY
MANAGEMENT, LLC

             Defendants.
__________________________________/

       ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

       This matter comes before the Court on Defendants’ Motion for Summary

 Judgment. Dkt. 41. Defendant Accelerated Inventory Management (“AIM”) is the

 purchaser of consumer debt incurred by Plaintiff. Dkt. 26 ¶¶ 15–24. Defendant

Oliphant Financial (“Oliphant”) is the collector for AIM. Id. In her Amended

Complaint, Plaintiff brings several causes of action under the Fair Debt Collection

 Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and one claim under the

 Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat. § 559.72, et seq.

 (“FCCPA”). Id. at ¶ 1.

       Defendants seek summary judgment on all counts of the Amended

 Complaint. Dkt. 41. Plaintiff filed a response to the summary judgment motion,
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 2 of 14 PageID 629




 and Defendants replied. Dkts. 45 & 47. After considering the filings and hearing

 oral arguments on July 26, 2021, the Court grants Defendants’ Motion for

 Summary Judgment.

                                    BACKGROUND
        In her Amended Complaint, Plaintiff alleges that the subject debt was

 assigned or otherwise transferred to Defendants for collection. Dkt. 26 ¶¶ 27–33.

 She states that she received a letter regarding collection of a debt. Id. at ¶ 31. This

 letter is attached here as an Appendix. Plaintiff testified that, upon receiving the

 letter, she did not recognize the names of the original creditor, WebBank, or the

 current creditor and collector, AIM and Oliphant respectively. Dkt. 42-3 at 138.

 Plaintiff stated that she did not recall if she read the text of the letter following the

 identification of the creditors and collector. Id. However, Plaintiff later testified

 that she did not read the text of the letter before providing it to her lawyer. Id. at

 140.

        Plaintiff alleges in the Amended Complaint that the letter she received

 contains false statements because she does not owe money to AIM. Plaintiff states,

 “[t]he gravamen of the [Amended] Complaint alleges that Defendants violated the

 provisions of the FDCPA by identifying [AIM] as Plaintiff’s creditor when, in fact,

 Plaintiff owes no monies of any kind to such entity.” Dkt. 45 at 2.




                                             2
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 3 of 14 PageID 630




       Plaintiff also alleges in the Amended Complaint that she was harassingly

 called multiple times by the Defendants attempting to collect this debt, Dkt. 26 ¶¶

 36–47, although none of the counts in the Amended Complaint seek recovery for

 these phone calls. In fact, each count specifically excludes the allegations of phone

 calling. Id. at ¶¶ 52, 62, 86, 102, 134.

       There is quite a bit Plaintiff does not recall. Although she recalls receiving

 the loaned money and remembers spending that money, she does not recall signing

 the loan documents. Dkt. 42-3 at 143. Additionally, while she recalls stopping

 payment on the loan, she does not recall what amount she owed when she

 discontinued her payments. Id. at 144. While Plaintiff also does not recall

 WebBank being the original creditor, she does recall obtaining the loan through

 Lending Club, which was WebBank’s processor and the first assignee of the

 WebBank loan. Id. at 143–44.

       Notwithstanding Plaintiff’s testimony, her pleadings state that she borrowed

 $10,000 from WebBank, which she used for personal expenditures. Dkt. 45 at 5.

 Plaintiff testified that she has “no idea” whether the lending documents permit the

 original creditor to sell her loan debt to others. Dkt. 42-3 at 151. Concerning the

 harassing phone calls, Plaintiff does not recall when these phone calls occurred

 during the past four years. Id. at 140.




                                            3
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 4 of 14 PageID 631




        The Amended Complaint states that Plaintiff did not owe to AIM the

 balance shown in the letter because AIM never extended or offered credit to

 Plaintiff. Dkt. 26 ¶¶ 77–84, 123–30. Plaintiff thereby asserts that the letter is false

 and misleading because AIM is a stranger to Plaintiff and Plaintiff has never

 contracted with or done any business with AIM. Id. at ¶¶ 93-99.

        Each of the five counts in the Amended Complaint is asserted against both

 Defendants. As to Count One, the Amended Complaint states that the letter falsely

 asserts Plaintiff owes $9,706.72 when in fact she never owed any money to AIM or

 Oliphant. Plaintiff contends that this is a falsehood in violation of section

 1692g(a)(1) of the FDCPA. 1 Dkt. 26 ¶¶ 52–61.

        In Count Two of the Amended Complaint, Plaintiff asserts that the debt

 alleged in the letter is a false representation or deceptive means to collect the same,

 in violation of sections 1692e, e(2)(A), and e(10) of the FDCPA.

        Count Three of the Amended Complaint asserts a violation of section

 1692g(a)(2) of the FDCPA. Plaintiff notes that this provision requires the creditor

 to be accurately listed on a written notice, and she asserts that AIM was not “the

 name of the creditor to whom the debt is owed,” as this statute requires. Dkt. 26 ¶¶

 89–100. Plaintiff states that the statute was thus violated because “Plaintiff never



 1
  This provision requires a creditor to provide written notice of the debt amount within five days
 of the initial communication concerning collection. The amount must be accurately stated.
                                                 4
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 5 of 14 PageID 632




 did any business with” AIM and “never entered into any contract with” AIM. Id.

 at ¶¶ 95–101.

       Count Four asserts another FDCPA violation. According to this count,

 which serves as somewhat of a “catch-all,” the letter violated section 1692e(2)(A)

 of the FDCPA because that provision prohibits the false representation of the

 character, amount, or legal status of a debt. Id. at ¶¶ 102-115. Plaintiff alleges that

 the letter falsely claimed AIM was a creditor because “Plaintiff did not owe a debt

 to” AIM. Id. Plaintiff further contends that AIM “never extended credit to

 Plaintiff” and that “Plaintiff was never involved in any transaction with” AIM. Id.

 at ¶¶ 117–18.

       Finally, Count Five of the Amended Complaint asserts similar violations

 under the FCCPA, Fla. Stat. § 559.72(9). This Florida statute prohibits a debt

 collector from attempting to enforce a debt when the collector knows that the debt

 is not legitimate.

       Although the Amended Complaint maintains that the Plaintiff was harassed

 by Defendants’ phone calls, these allegations are not found within any specific

 count. The paragraphs describing the phone calls are excepted and not incorporated

 into any of the counts by Plaintiff.




                                            5
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 6 of 14 PageID 633




                                 LEGAL STANDARD
       Summary judgment is appropriate if all the pleadings, discovery, affidavits, and

 disclosure materials on file show that there is no genuine disputed issue of material

 fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a),

 (c). The plain language of Rule 56(c) mandates the entry of summary judgment, after

 adequate time for discovery and upon motion, against any party who fails to make a

 showing sufficient to prove the existence of an element essential to that party’s case,

 and on which that party will bear the burden of proof at trial. Celotex Corp. v. Catrett,

 477 U.S. 317, 322 (1986).

       Summary judgment is inappropriate “[i]f a reasonable fact finder evaluating

 the evidence could draw more than one inference from the facts, and if that

 inference introduces a genuine issue of material fact[.]” Allen v. Bd. of Public Educ.

for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007). An issue of fact is “material” if

it might affect the outcome of the case under the governing law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the record, viewed

as a whole, could lead a reasonable fact finder to return a verdict for the non-

movant. Id.

       In considering a motion for summary judgment, the record must be

construed in the light most favorable to the non-movant; all reasonable inferences

are drawn in her favor, and her evidence must be believed. Allen, 495 F.3d at 1315;


                                            6
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 7 of 14 PageID 634




 see also Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018). But “the

 non-moving party cannot merely rest upon his bare assertions, conclusory

 allegations, surmises or conjectures.” Celotex, 477 U.S. at 322–23 (1986). When

 the moving party demonstrates an absence of evidence on a dispositive issue for

 which the nonmoving party bears the burden of proof at trial, the nonmoving

 party must then “go beyond the pleadings and by [its] own affidavits, or by the

 depositions, answers to interrogatories, and admissions on file, designate specific

 facts showing that there is a genuine issue for trial.” Id. at 324–25.

                                      ANALYSIS
       Plaintiff’s claims boil down to this: because Plaintiff did not recognize AIM

 or Oliphant as entities with which she had previously conducted business, she does

 not owe them any money. According to Plaintiff, this makes the letter she received

 false and actionable under the FDCPA and FCCPA. Dkt. 42-3 at 144–45, 149.

       The Court holds that this theory is specious, and although Plaintiff may not

 have known any better, her counsel certainly did. On this record, it is an

 uncontested fact that the letter attached here as an Appendix, which forms the basis

 of each count of the Amended Complaint, is entirely true. The letter is not false or

 misleading under either the FDCPA or FCCPA.

       Although Plaintiff indeed never conducted business with creditor AIM, that

 fact is irrelevant because the letter does not make that claim. The letter states


                                            7
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 8 of 14 PageID 635




 plainly that AIM is the purchaser and new owner of the original WebBank debt.

 Plaintiff admits WebBank was the originator of the debt. Dkt. 26 ¶ 19; Dkt. 45 at 5.

She also admits that she read the original note and borrower agreement when

signing them, Dkt. 42-3 at 99, 101, and these documents reflected WebBank as the

 originator and stated that the originator or its servicer could further assign the debt.

 Dkt. 42-2 at 33, 39.

       At her deposition and in her filings, Plaintiff is unable to establish any facts

 in the letter as false. She admitted that she was aware that the letter was in

 reference to the amounts she originally owed to WebBank. Dkt. 42-3 at 100.

 Plaintiff also admitted that she stopped paying off the WebBank loan and was in

 default on the debt at the time AIM became the assignee creditor. Dkt. 26 at 3-4;

 Dkt. 42-3 at 99. That Plaintiff did not recognize the assignee creditor AIM and

 conducted no business with AIM says nothing about the accuracy of the letter. This

 very point has been recognized by other courts in similar unsuccessful FDCPA

 claims brought by Plaintiff’s lawyer. See Johnson v. Cawley & Bergmann, LLC,

 2021 U.S. Dist. LEXIS 68855, at *11 (E.D.N.Y. Mar. 3, 2021); Greifman v.

 Cawley & Bergmann, LLC, 2019 WL 1533292 (S.D.N.Y. Apr. 9, 2019).

       Based on this uncontested record, the letter is accurate on its face. The letter

 lists the unpaid loan, which was assignable by contract with no notice provision, as

 well as the current and former creditors. Dkt. 42 ¶¶ 9–12. It accurately describes

                                            8
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 9 of 14 PageID 636




 AIM’s role and Oliphant’s role. Under the “least sophisticated consumer” standard,

 the letter is clear, plain, and understandable. See LeBlanc v. Unifund CCR

 Partners, 601 F.3d 1185, 1193 (11th Cir. 2010).

        Plaintiff attempts to challenge the accuracy of the letter by arguing that

 Defendants have not, under New York pleading rules, proven the full chain of

 custody or rightful ownership of the purchased debt. In Plaintiff’s words, “the

 evidence upon [which] Defendants rely is insufficient as a matter of New York law

 to establish [AIM]’s putative ownership of any debt once owed by Plaintiff to

 WebBank.” Dkt. 45 at 3. Plaintiff alleges that AIM was the transferee owner of

 the debt, Dkt. 26 at 3–4, but to avoid summary judgment, she argues that AIM

cannot sufficiently prove it owns the debt to be able to collect upon it in a New

York collection action. In her memorandum, Plaintiff offers several pages

outlining the New York pleading rules for assignee creditors of purchased debt that

sue in New York state courts. Dkt. 45 at 12–15.

        Although Plaintiff is a New York resident, it is unclear why Plaintiff asserts

that New York law has any bearing, as the original note and borrower agreement

are controlled by Utah law.2 In any event, the New York chain of custody rules for

 assignee creditors bringing collection actions are not relevant. Plaintiff’s counsel



 2
  Dkt. 42-2 at 34, 39. Plaintiff stated that she read the original note and borrower agreement
 before signing it. Dkt. 42-3 at 99, 101.
                                                 9
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 10 of 14 PageID 637




 has repeatedly made this argument in other FDCPA cases, and other courts have

 tartly rejected it. See, e.g., Parker v. Mandarich Law Grp., LLP, 2021 WL

 2351177, at *38–39 n.6 (E.D.N.Y. June 9, 2021) (“This court has previously

 rejected substantially similar arguments in a case involving similar claims (and the

 same plaintiff’s firm), see Danese v. Credit Control, LLC et. al., 21-cv-435”);

 Johnson, 2021 U.S. Dist. LEXIS 68855 at *9–10 (“There is no such burden of

 proof required in FDCPA cases, and the New York State cases Plaintiff cites ‘are

 not FDCPA cases; they are debt collection cases[.]’ Plaintiff’s counsel

 unsuccessfully has made the same argument in previous FDCPA cases.”);

 Marcario v. Midland Credit Mgmt., Inc., 2017 WL 4792238, at *3 (E.D.N.Y. Oct.

 3, 2017) (“The Court notes that the Plaintiff cites an incorrect standard of proof in

 his opposition memorandum. The New York State cases he cites are not FDCPA

 cases; they are debt collection cases, where the procedural posture of the parties

 requires a different standard. This is not the first time a court in this Circuit has

 noted Plaintiff’s counsel’s improper citations in this context [.]”); Zambrana v.

 Pressler & Pressler, LLP, 2016 WL 7046820, at *6 (S.D.N.Y. Dec. 2, 2016)

 (“Plaintiff, pointing to New York debt collection cases, contends that Defendants

 have not presented sufficient proof to establish a complete chain of title. This,

 however, is not a debt collection case; it is an FDCPA case[.] The ‘special proof’

 required by New York law to establish [assignee debt] does not apply here[.]”).

                                            10
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 11 of 14 PageID 638




       Plaintiff’s rejected theory does not improve by repetition. The test is not

 whether New York collection actions on assignee debt require special pleading

 hurdles. The test is whether there are contested issues of fact related to the

 FDCPA.

       Plaintiff’s challenge as to AIM’s ownership of the debt fails factually on this

 record. Although not its burden here, AIM has shown on this record that it rightly

 owns this debt, and Plaintiff offers no facts whatsoever to contest that. See Dkt. 42-

 2 at 2–6, 67. This includes a competent declaration by a qualified custodian

 outlining the chain of custody of the debt leading to AIM’s ownership, as well as

 detailed exhibits. Id. Moreover, Plaintiff’s counsel stated clearly at the hearing on

 this motion that there are “no facts to [his] knowledge” in this record to contradict

 Defendants’ evidence set forth as to the chain of title on this loan and AIM’s

 ownership of the debt. Tr. at 17-18.

       Plaintiff herself scheduled this precise debt on a sworn Chapter 13

 bankruptcy schedule. Dkt. 42-3 at 227. She listed the amount of the debt as $9,500,

 which was slightly less than the debt of $9,706.72 shown on AIM’s books. Dkt.

 42-3 at 56; Dkt. 42-2 at 6. Plaintiff does not seek a remedy due to any discrepancy

 in amount. Dkt. 42-3 at 144. On her bankruptcy schedule, Plaintiff listed the

 creditor as WebBank’s processor, Lending Club, which was the immediate

 predecessor in title to AIM. The bankruptcy case, which had ten unsecured

                                           11
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 12 of 14 PageID 639




 consumer-debt creditors, was filed after Oliphant sent the subject letter. Oliphant

 did not pursue collection after the bankruptcy filing. There is no evidence or

 allegation that Defendants attempted post-petition collection activity, and Plaintiff

 has made no claims in that regard. The loan was discharged in bankruptcy. Case

 No. 1-19-47809-cc (Bkr. E.D.N.Y. 2020).

       Plaintiff made no effort to disprove the amount of the loan or ownership

 beyond saying that Defendants never validated it as New York pleadings rules

 would require in a suit to collect assignee debt. Although she testified that she

 made an oral request for validation of the debt during one phone call, Plaintiff

 placed nothing in writing, and section 1692f(a)(4) of the FDCPA requires a written

 request for validation.

       Finally, concerning the allegations of the harassing phone calls, as noted

 above, those calls are alleged in the fact section of the Amended Complaint but are

 expressly excluded from and not incorporated into the individual counts seeking

 relief. Plaintiff does not base her five counts for relief on phone calls. That ends the

 inquiry. Moreover, Defendants stated in their moving papers that, for several

 reasons, the phone call allegations do not prevent summary judgment on their

 behalf. Plaintiff did not argue to the contrary in her Response, thereby waiving the

 issue. Dkt. 45. Even so, the harassing phone call allegations appear to have only

 been placed in Plaintiff’s Amended Complaint, filed ten months after the original

                                           12
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 13 of 14 PageID 640




 complaint, in order to bolster standing and provide concrete injury-in-fact. 3 These

 allegations were not presented in the original complaint, and Defendants’ Answer

 to the original complaint set forth an affirmative defense of standing.

         Even if they had been included in the counts seeking relief under the

 FDCPA, the allegations concerning the phone calls would be barred by the

 FDCPA’s one-year statute of limitations. Cooley v. Ocwen Loan Servicing, LLC,

 729 F. App’x 677, 681 (11th Cir. 2018). The record is clear that the period in

 which Defendants were seeking to collect the debt was December 27, 2019, to

 January 19, 2020. Plaintiff first brought suit regarding the phone calls over one

 year later.

         As a factual matter, Defendants are unequivocal that the harassing phone

 calls never happened. Dkt. 42-2 at 7. Plaintiff testified she only spoke to a caller

 once, whom she identified as “Accelerator,” not the loan collector Oliphant. Dkt.

 42-3 at 140. She testified that she told the caller she did not know what they were

 talking about and requested that more information be sent to her by mail. Id. at

 141. Plaintiff could not remember if that call took place within the last four years

 or whether the call was in reference to the subject loan, nor could she recall the



 3
  The original complaint, in part, asserted standing due to “informational injury.” Defendants
 sent a letter to Plaintiff’s counsel criticizing the lack of concrete injury in the original complaint.
 Dkt. 42-3 at 7. Plaintiff then filed her Amended Complaint containing allegations of harassing
 phone calls. Plaintiff testified that she did not recall when she told her lawyer about these phone
 calls. Id. at 141–42.
                                                   13
Case 8:20-cv-00873-WFJ-TGW Document 54 Filed 08/13/21 Page 14 of 14 PageID 641




 phone number, area code, or name of the caller. Id. at 140–41. Moreover, Plaintiff

 testified that she did not receive any voicemails identifying the entity that she

 alleges was repeatedly calling, and she testified that she never called back the

 number. Id. Her testimony about these calls is insufficiently definite to support a

 cause of action, even if one were alleged. See id.

       Defendants requested that Plaintiff produce her phone call records from the

 relevant timeframe, but Plaintiff declined to do so and testified that she did not

 intend to obtain those records. Id. at 146. This inaction may be why her counsel did

 not cite the phone calls as supporting the causes of action, nor allege in Plaintiff’s

 Response, Dkt. 45, that the phone calls prevent the entry of summary judgment.

 In sum, there is no contested issue of fact in this FDCPA and FCCPA case

 preventing judgment for Defendants. The motion is granted.

                                    CONCLUSION
       The Court GRANTS Defendants’ Motion for Summary Judgment, Dkt. 41.

 The clerk is directed enter judgment accordingly and close the case.

       DONE AND ORDERED at Tampa, Florida, on August 13, 2021.


                                         /s/ William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record
                                           14
